—Appeal by the defendant A.T. Management Corp. from (1) an order of the Supreme Court, Queens County (Di Tucci, J.), dated April 1, 1994, and (2) a judgment of the same court, dated May 3, 1994.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Di Tucci in the order dated April 1, 1994; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with *645the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.